UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5719 Dreyfus Stock Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/13 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Stock Index Fund, Inc. ANNUAL REPORT December 31, 2013 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 26 Statement of Financial Futures 27 Statement of Assets and Liabilities 28 Statement of Operations 29 Statement of Changes in Net Assets 31 Financial Highlights 33 Notes to Financial Statements 46 Report of Independent Registered Public Accounting Firm 47 Important Tax Information 48 Board Members Information 50 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Stock Index Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Stock Index Fund, Inc., covering the 12-month period from January 1, 2013, through December 31, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The year 2013 proved to be outstanding for U.S. equities. Large-cap stocks delivered their strongest calendar-year performance in well over a decade, and small- and midcap stocks fared even better in an environment of low short-term interest rates, rising corporate earnings, sustained economic growth, and low inflation. In our view, 2013 provided ample evidence of the value of patience and discipline in equity investing, as those who favored a long-term perspective over a focus on news headlines and short-term volatility reaped the rewards provided by rising markets. Will stocks continue to rally in 2014? We believe that they can. We expect the domestic economy to continue to strengthen over the next year, particularly if U.S. fiscal policy is less restrictive and short-term interest rates remain near historical lows. Stronger growth could convince businesses and consumers to spend more freely, unleashing pent up demand as economic uncertainty wanes. However, we caution that gains in 2014 are unlikely to match those of the past year, and a highly selective approach to security selection could be key to greater relative investment success in the months ahead. As always, we urge you to speak with your financial adviser to identify the investment strategies that are right for you. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation January 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2013, through December 31, 2013, as provided by Thomas J. Durante, Richard A. Brown and Karen Q.Wong, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2013, Dreyfus Stock Index Fund’s Initial shares produced a total return of 32.02%, and its Service shares produced a total return of 31.71%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s ® 500 Composite Stock Price Index (“S&P 500 Index”), produced a total return of 32.37% for the same period. U.S. stocks responded positively during the reporting period to a recovering economy.The difference in returns between the fund and the S&P 500 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 500 Index’s results. The Fund’s Investment Approach The fund seeks to match the total return of the S&P 500 Index by generally investing in all 500 stocks in the S&P 500 Index in proportion to their respective weighting. Often considered a proxy for the stock market in general, the S&P 500 Index is made up of 500 common stocks chosen to reflect the industries of the U.S. economy. Each stock is weighted by its market capitalization; that is, larger companies have greater representation in the S&P 500 Index than smaller ones.The fund also may use stock index futures as a substitute for the sale or purchase of securities. Recovering U.S. and Global Economies Fueled Market Gains The year 2013 began in the midst of a sustained stock market rally driven by improved U.S. employment and housing markets. Investors were particularly encouraged by a new, open-ended round of quantitative easing from the Federal Reserve Board (the “Fed”). Improving conditions in overseas markets also contributed to improved investor sentiment. Economic data continued to improve, and stocks rallied, through the spring of 2013. However, in late May remarks by Fed chairman Ben Bernanke were widely interpreted as a signal that U.S. monetary policymakers would back away from quantitative easing The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) sooner than expected, sparking market declines in June. The S&P 500 Index generally stabilized over the summer, and stocks advanced strongly in September when the Fed refrained from tapering its bond purchasing program. Even a 16-day federal government shutdown in October failed to derail the rally. Stocks continued to climb over the final two months of the year amid new releases of encouraging economic data. A modest reduction in the Fed’s bond buying program in mid-December had little impact on stock prices, enabling the S&P 500 Index to end the year near record highs. Financials Sector Led the Market’s Advance All of the economic sectors represented in the S&P 500 Index produced double-digit gains over the reporting period.The financials sector led the rally as large, diversified financial institutions rebounded from previously depressed levels. Big banks particularly benefited from widening net interest margins and greater mortgage refinancing activity as long-term interest rates moved higher. In the insurance industry, financial results were bolstered by higher premiums at a time when relatively few domestic natural disasters kept claims low. Capital markets-oriented companies advanced along with the financial markets. However, real estate investment trusts lagged sector averages substantially when investors turned away from income-oriented stocks and toward more growth-oriented alternatives. In the health care sector, large pharmaceutical companies fared well as concerns regarding patent expirations waned and overseas sales improved. Biotechnology firms gained considerable value, on average, due to positive developments regarding new products. The information technology sector was bolstered in 2013 as major Internet portals experienced rising advertising sales, payment processors benefited from greater transaction volumes amid higher consumer spending, and producers of gaming consuls encountered robust demand for new products. In the consumer discretionary sector, media companies advanced strongly due to more robust spending by consumers on activities such as movies and visits to theme parks. Specialty retailers also gained value, including home improvement chains benefiting from recovering housing markets. 4 The fund received less favorable contributions from the materials sector, where metals-and-mining companies struggled with lower commodity prices and waning demand in the emerging markets. In addition, coal producers in the energy sector were hurt by intensifying competition from lower cost natural gas.The utilities and telecommunications services sectors lagged market averages as investors favored industry groups that were more leveraged to the recovering economy. Replicating the Performance of the S&P 500 Index Although we do not actively manage the fund’s investments in response to macroeconomic trends, it is worth noting that recent evidence of sustained domestic and global growth has the potential to fuel further gains in U.S. equity markets. As always, we have continued to monitor the factors considered by the fund’s investment model in light of current market conditions. January 15, 2014 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Stock Index Fund, Inc. made available through insurance products may be similar to other funds managed by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends daily and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 3 “Standard & Poor’s ® ,” “S&P ® ,”“Standard & Poor’s 500 ™ ” and “S&P 500 ® ” are trademarks of Standard & Poor’s Financial Services LLC (“Standard & Poor’s”) and have been licensed for use by the fund.The fund is not sponsored, endorsed, sold or promoted by Standard & Poor’s and Standard & Poor’s does not make any representation regarding the advisability of investing in the fund. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 12/31/13 1 Year 5 Years 10 Years Initial shares % % % Service shares % % % Standard & Poor’s 500 Composite Stock Price Index % % % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Initial and Service shares of Dreyfus Stock Index Fund, Inc. on 12/31/03 to a $10,000 investment made in the Standard & Poor’s 500 Composite Stock Price Index (the “Index”) on that date. 6 The fund’s Initial shares are not subject to a Rule 12b-1 fee.The fund’s Service shares are subject to a 0.25% annual Rule 12b-1 fee. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fund fees and expenses for Initial and Service shares (after any expense reimbursements).The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Stock Index Fund, Inc. from July 1, 2013 to December 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2013 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2013 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of .28% for Initial shares and .53% for Service shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2013 Common Stocks—99.0% Shares Value ($) Automobiles & Components—1.2% BorgWarner 28,222 1,577,892 Delphi Automotive 34,581 2,079,356 Ford Motor 480,997 7,421,784 General Motors 140,272 a 5,732,917 Goodyear Tire & Rubber 30,040 716,454 Harley-Davidson 27,285 1,889,213 Johnson Controls 84,186 4,318,742 Banks—2.8% BB&T 87,473 3,264,492 Comerica 23,003 1,093,563 Fifth Third Bancorp 109,191 2,296,287 Hudson City Bancorp 55,868 526,835 Huntington Bancshares 101,038 975,017 KeyCorp 110,654 1,484,977 M&T Bank 16,254 1,892,291 People’s United Financial 37,482 566,728 PNC Financial Services Group 64,766 5,024,546 Regions Financial 169,996 1,681,260 SunTrust Banks 64,753 2,383,558 U.S. Bancorp 222,846 9,002,978 Wells Fargo & Co. 586,110 26,609,394 Zions Bancorporation 22,310 668,408 Capital Goods—8.2% 3M 78,085 10,951,421 Allegion 11,033 a 487,548 AMETEK 30,241 1,592,793 Boeing 84,417 11,522,076 Caterpillar 77,577 7,044,767 Cummins 21,437 3,021,974 Danaher 73,700 5,689,640 Deere & Co. 47,092 4,300,912 Dover 20,864 2,014,211 Eaton 57,712 4,393,037 Emerson Electric 86,157 6,046,498 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Capital Goods (continued) Fastenal 33,080 1,571,631 Flowserve 16,704 1,316,776 Fluor 20,203 1,622,099 General Dynamics 40,656 3,884,681 General Electric 1,237,353 34,683,005 Honeywell International 95,733 8,747,124 Illinois Tool Works 49,640 4,173,731 Ingersoll-Rand 33,100 2,038,960 Jacobs Engineering Group 16,793 a 1,057,791 Joy Global 13,364 b 781,660 L-3 Communications Holdings 11,026 1,178,238 Lockheed Martin 32,740 4,867,128 Masco 43,787 997,030 Northrop Grumman 27,169 3,113,839 PACCAR 42,858 2,535,908 Pall 13,234 1,129,522 Parker Hannifin 18,598 2,392,447 Pentair 24,339 1,890,410 Precision Castparts 17,675 4,759,878 Quanta Services 25,620 a 808,567 Raytheon 38,788 3,518,072 Rockwell Automation 17,134 2,024,553 Rockwell Collins 16,952 1,253,092 Roper Industries 12,120 1,680,802 Snap-on 7,385 808,805 Stanley Black & Decker 19,156 1,545,698 Textron 33,304 1,224,255 United Technologies 103,076 11,730,049 W.W. Grainger 7,733 1,975,163 Xylem 22,600 781,960 Commercial & Professional Services—.7% ADT 24,201 a 979,414 Cintas 12,433 740,882 Dun & Bradstreet 4,906 602,211 Equifax 15,447 1,067,233 10 Common Stocks (continued) Shares Value ($) Commercial & Professional Services (continued) Iron Mountain 20,420 619,747 Nielsen Holdings 31,167 1,430,254 Pitney Bowes 23,747 553,305 Republic Services 33,989 1,128,435 Robert Half International 16,902 709,715 Stericycle 10,429 a 1,211,537 Tyco International 58,100 2,384,424 Waste Management 52,782 2,368,328 Consumer Durables & Apparel—1.4% Coach 35,036 1,966,571 D.R. Horton 35,504 792,449 Fossil Group 6,320 a 758,021 Garmin 14,662 b 677,678 Harman International Industries 8,150 667,077 Hasbro 14,686 807,877 Leggett & Platt 16,779 519,142 Lennar, Cl. A 20,220 799,903 Mattel 41,761 1,986,988 Michael Kors Holdings 22,213 a 1,803,473 Mohawk Industries 7,451 a 1,109,454 Newell Rubbermaid 34,851 1,129,521 NIKE, Cl. B 91,100 7,164,104 PulteGroup 44,106 898,439 PVH 10,195 1,386,724 Ralph Lauren 7,369 1,301,144 VF 42,664 2,659,674 Whirlpool 9,762 1,531,267 Consumer Services—1.8% Carnival 53,508 b 2,149,416 Chipotle Mexican Grill 3,776 a 2,011,777 Darden Restaurants 16,603 902,705 H&R Block 35,043 1,017,649 International Game Technology 30,741 558,257 Marriott International, Cl. A 26,920 1,328,771 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Consumer Services (continued) McDonald’s 121,504 11,789,533 Starbucks 92,685 7,265,577 Starwood Hotels & Resorts Worldwide 23,835 c 1,893,691 Wyndham Worldwide 16,099 1,186,335 Wynn Resorts 9,924 1,927,340 Yum! Brands 55,099 4,166,035 Diversified Financials—8.3% American Express 112,448 10,202,407 Ameriprise Financial 23,563 2,710,923 Bank of America 1,303,756 20,299,481 Bank of New York Mellon 139,758 4,883,145 Berkshire Hathaway, Cl. B 220,083 a 26,093,040 BlackRock 15,505 4,906,867 Capital One Financial 70,564 5,405,908 Charles Schwab 140,934 3,664,284 Citigroup 370,707 19,317,542 CME Group 38,335 3,007,764 Discover Financial Services 59,103 3,306,813 E*TRADE Financial 31,226 a 613,279 Franklin Resources 50,018 2,887,539 Goldman Sachs Group 51,433 9,117,014 IntercontinentalExchange Group 13,978 3,143,932 Invesco 54,989 2,001,600 JPMorgan Chase & Co. 459,644 26,879,981 Legg Mason 12,995 b 565,023 Leucadia National 39,171 1,110,106 McGraw-Hill Financial 33,719 2,636,826 Moody’s 23,359 1,832,981 Morgan Stanley 168,681 5,289,836 NASDAQ OMX Group 14,054 559,349 Northern Trust 28,217 1,746,350 SLM 53,064 1,394,522 State Street 53,345 3,914,990 T. Rowe Price Group 32,356 2,710,462 12 Common Stocks (continued) Shares Value ($) Energy—10.2% Anadarko Petroleum 61,945 4,913,477 Apache 48,545 4,171,957 Baker Hughes 53,734 2,969,341 Cabot Oil & Gas 51,819 2,008,504 Cameron International 29,360 a 1,747,801 Chesapeake Energy 60,844 1,651,306 Chevron 235,171 29,375,210 ConocoPhillips 149,554 10,565,990 CONSOL Energy 27,986 1,064,587 Denbury Resources 43,163 a 709,168 Devon Energy 47,190 2,919,645 Diamond Offshore Drilling 8,837 503,002 Ensco, Cl. A 28,978 1,656,962 EOG Resources 33,569 5,634,221 EQT 18,739 1,682,387 Exxon Mobil 534,426 54,083,911 FMC Technologies 29,624 a 1,546,669 Halliburton 104,193 5,287,795 Helmerich & Payne 13,535 1,138,023 Hess 35,099 2,913,217 Kinder Morgan 81,622 2,938,392 Marathon Oil 85,260 3,009,678 Marathon Petroleum 36,842 3,379,517 Murphy Oil 22,147 1,436,897 Nabors Industries 30,637 520,523 National Oilwell Varco 52,044 4,139,059 Newfield Exploration 18,177 a 447,700 Noble 30,749 1,152,165 Noble Energy 43,567 2,967,348 Occidental Petroleum 98,362 9,354,226 Peabody Energy 32,748 639,568 Phillips 66 73,376 5,659,491 Pioneer Natural Resources 17,577 3,235,398 QEP Resources 21,261 651,650 Range Resources 20,277 1,709,554 Rowan, Cl. A 16,543 a 584,960 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Schlumberger 160,877 14,496,626 Southwestern Energy 43,743 a 1,720,412 Spectra Energy 81,199 2,892,308 Tesoro 16,896 988,416 Transocean 41,986 2,074,948 Valero Energy 66,709 3,362,134 Williams 82,901 3,197,492 WPX Energy 23,198 a 472,775 Food & Staples Retailing—2.3% Costco Wholesale 53,845 6,408,093 CVS Caremark 145,290 10,398,405 Kroger 64,730 2,558,777 Safeway 29,233 952,119 Sysco 72,098 2,602,738 Wal-Mart Stores 197,671 15,554,731 Walgreen 106,123 6,095,705 Whole Foods Market 45,081 2,607,034 Food, Beverage & Tobacco—5.2% Altria Group 244,081 9,370,270 Archer-Daniels-Midland 79,894 3,467,400 Beam 19,942 1,357,253 Brown-Forman, Cl. B 20,308 1,534,676 Campbell Soup 23,038 997,085 Coca-Cola 464,145 19,173,830 Coca-Cola Enterprises 30,223 1,333,741 ConAgra Foods 51,603 1,739,021 Constellation Brands, Cl. A 20,730 a 1,458,977 Dr. Pepper Snapple Group 25,305 1,232,860 General Mills 78,253 3,905,607 Hershey 18,707 1,818,882 Hormel Foods 16,575 748,693 J.M. Smucker 13,099 1,357,318 Kellogg 31,930 1,949,965 Kraft Foods Group 72,420 3,904,886 14 Common Stocks (continued) Shares Value ($) Food, Beverage & Tobacco (continued) Lorillard 45,814 2,321,854 McCormick & Co. 16,485 1,136,146 Mead Johnson Nutrition 25,268 2,116,448 Molson Coors Brewing, Cl. B 19,076 1,071,117 Mondelez International, Cl. A 214,644 7,576,933 Monster Beverage 16,972 a 1,150,192 PepsiCo 187,373 15,540,717 Philip Morris International 195,780 17,058,311 Reynolds American 38,705 1,934,863 Tyson Foods, Cl. A 34,391 1,150,723 Health Care Equipment & Services—4.1% Abbott Laboratories 188,518 7,225,895 Aetna 44,567 3,056,851 AmerisourceBergen 28,664 2,015,366 Baxter International 66,019 4,591,621 Becton Dickinson & Co. 23,502 2,596,736 Boston Scientific 161,081 a 1,936,194 C.R. Bard 9,324 1,248,857 Cardinal Health 41,379 2,764,531 CareFusion 25,911 a 1,031,776 Cerner 36,496 a 2,034,287 Cigna 34,104 2,983,418 Covidien 56,753 3,864,879 DaVita HealthCare Partners 21,732 a 1,377,157 DENTSPLY International 17,849 865,320 Edwards Lifesciences 13,667 a 898,742 Express Scripts Holding 98,621 a 6,927,139 Humana 19,124 1,973,979 Intuitive Surgical 4,659 a 1,789,429 Laboratory Corp. of America Holdings 10,389 a 949,243 McKesson 28,144 4,542,442 Medtronic 121,709 6,984,880 Patterson 9,719 400,423 Quest Diagnostics 18,408 985,564 St. Jude Medical 35,241 2,183,180 The Fund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) Stryker 36,123 2,714,282 Tenet Healthcare 13,053 a 549,792 UnitedHealth Group 123,215 9,278,090 Varian Medical Systems 13,048 a 1,013,699 WellPoint 35,849 3,312,089 Zimmer Holdings 21,102 1,966,495 Household & Personal Products—2.1% Avon Products 51,516 887,106 Clorox 15,496 b 1,437,409 Colgate-Palmolive 107,153 6,987,447 Estee Lauder, Cl. A 30,966 2,332,359 Kimberly-Clark 47,085 4,918,499 Procter & Gamble 332,372 27,058,405 Insurance—3.0% ACE 42,000 4,348,260 Aflac 57,192 3,820,426 Allstate 55,668 3,036,133 American International Group 179,670 9,172,153 Aon 37,144 3,116,010 Assurant 9,468 628,391 Chubb 30,521 2,949,244 Cincinnati Financial 17,995 942,398 Genworth Financial, Cl. A 59,781 a 928,399 Hartford Financial Services Group 55,174 1,998,954 Lincoln National 32,256 1,665,055 Loews 36,853 1,777,789 Marsh & McLennan 66,592 3,220,389 MetLife 136,695 7,370,594 Principal Financial Group 33,718 1,662,635 Progressive 66,527 1,814,191 Prudential Financial 56,367 5,198,165 Torchmark 10,710 836,987 Travelers 44,558 4,034,281 Unum Group 32,321 1,133,821 16 Common Stocks (continued) Shares Value ($) Insurance (continued) XL Group 34,906 1,111,407 Materials—3.5% Air Products & Chemicals 25,932 2,898,679 Airgas 8,359 934,954 Alcoa 129,657 1,378,254 Allegheny Technologies 13,887 494,794 Avery Dennison 11,844 594,450 Ball 17,464 902,190 Bemis 12,383 507,208 CF Industries Holdings 6,989 1,628,717 Cliffs Natural Resources 19,020 b 498,514 Dow Chemical 147,820 6,563,208 E.I. du Pont de Nemours & Co. 112,910 7,335,763 Eastman Chemical 19,155 1,545,808 Ecolab 33,186 3,460,304 FMC 16,933 1,277,764 Freeport-McMoRan Copper & Gold 127,765 4,821,851 International Flavors & Fragrances 10,335 888,603 International Paper 55,131 2,703,073 LyondellBasell Industries, Cl. A 53,465 4,292,170 MeadWestvaco 22,877 844,848 Monsanto 64,357 7,500,808 Mosaic 42,526 2,010,204 Newmont Mining 61,947 1,426,639 Nucor 39,604 2,114,062 Owens-Illinois 19,489 a 697,316 PPG Industries 17,523 3,323,412 Praxair 36,296 4,719,569 Sealed Air 23,167 788,836 Sherwin-Williams 10,708 1,964,918 Sigma-Aldrich 14,655 1,377,717 United States Steel 16,995 b 501,353 Vulcan Materials 15,901 944,837 The Fund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Media—3.7% Cablevision Systems (NY Group), Cl. A 26,917 482,622 CBS, Cl. B 67,851 4,324,823 Comcast, Cl. A 318,426 16,547,007 DIRECTV 59,806 a 4,131,997 Discovery Communications, Cl. A 27,850 a,b 2,518,197 Gannett 29,194 863,559 Graham Holdings 514 340,946 Interpublic Group of Cos. 49,303 872,663 News Corp., Cl. A 62,676 a 1,129,422 Omnicom Group 31,493 2,342,134 Scripps Networks Interactive, Cl. A 13,652 1,179,669 Time Warner 110,727 7,719,886 Time Warner Cable 34,779 4,712,555 Twenty-First Century Fox, Cl. A 240,169 8,449,145 Viacom, Cl. B 49,345 4,309,792 Walt Disney 199,651 15,253,336 Pharmaceuticals, Biotech & Life Sciences—8.7% AbbVie 194,193 10,255,332 Actavis 21,132 a 3,550,176 Agilent Technologies 40,001 2,287,657 Alexion Pharmaceuticals 23,787 a 3,165,098 Allergan 36,485 4,052,754 Amgen 92,061 10,509,684 Biogen Idec 28,910 a 8,087,572 Bristol-Myers Squibb 201,016 10,684,000 Celgene 50,271 a 8,493,788 Eli Lilly & Co. 120,800 6,160,800 Forest Laboratories 29,085 a 1,745,973 Gilead Sciences 187,309 a 14,076,271 Hospira 21,233 a 876,498 Johnson & Johnson 345,043 31,602,488 Life Technologies 21,091 a 1,598,698 Merck & Co. 357,081 17,871,904 18 Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) Mylan 46,686 a 2,026,172 PerkinElmer 13,073 539,000 Perrigo Company 16,320 2,504,467 Pfizer 792,366 24,270,171 Regeneron Pharmaceuticals 9,543 a 2,626,615 Thermo Fisher Scientific 43,975 4,896,616 Vertex Pharmaceuticals 28,828 a 2,141,920 Waters 10,309 a 1,030,900 Zoetis 60,341 1,972,547 Real Estate—1.8% American Tower 48,568 c 3,876,698 Apartment Investment & Management, Cl. A 16,786 c 434,925 AvalonBay Communities 14,656 c 1,732,779 Boston Properties 18,925 c 1,899,502 CBRE Group, Cl. A 33,194 a 873,002 Equity Residential 41,895 c 2,173,094 General Growth Properties 64,439 c 1,293,291 HCP 56,690 c 2,058,981 Health Care 35,096 c 1,880,093 Host Hotels & Resorts 93,695 c 1,821,431 Kimco Realty 50,677 c 1,000,871 Macerich 16,615 c 978,457 Plum Creek Timber 20,903 c 972,199 Prologis 60,289 c 2,227,679 Public Storage 17,508 c 2,635,304 Simon Property Group 37,804 c 5,752,257 Ventas 36,499 c 2,090,663 Vornado Realty Trust 21,120 c 1,875,245 Weyerhaeuser 70,443 c 2,223,886 Retailing—4.4% Amazon.com 45,313 a 18,070,371 AutoNation 8,010 a 398,017 The Fund 19 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Retailing (continued) AutoZone 4,199 a 2,006,870 Bed Bath & Beyond 26,858 a 2,156,697 Best Buy 32,803 1,308,184 CarMax 26,759 a 1,258,208 Dollar General 36,431 a 2,197,518 Dollar Tree 25,468 a 1,436,905 Expedia 12,194 849,434 Family Dollar Stores 11,720 761,448 GameStop, Cl. A 14,004 689,837 Gap 32,695 1,277,721 Genuine Parts 19,285 1,604,319 Home Depot 172,020 14,164,127 Kohl’s 24,841 1,409,727 L Brands 29,794 1,842,759 Lowe’s 127,430 6,314,157 Macy’s 44,570 2,380,038 Netflix 7,365 a 2,711,572 Nordstrom 18,051 1,115,552 O’Reilly Automotive 13,242 a 1,704,378 PetSmart 13,173 958,336 priceline.com 6,294 a 7,316,146 Ross Stores 26,580 1,991,639 Staples 79,077 b 1,256,534 Target 77,721 4,917,408 The TJX Companies 86,606 5,519,400 Tiffany & Co 13,772 1,277,766 TripAdvisor 13,824 a 1,145,042 Urban Outfitters 13,780 a 511,238 Semiconductors & Semiconductor Equipment—2.0% Altera 39,767 1,293,621 Analog Devices 37,516 1,910,690 Applied Materials 149,813 2,650,192 20 Common Stocks (continued) Shares Value ($) Semiconductors & Semiconductor Equipment (continued) Broadcom, Cl. A 66,587 1,974,305 First Solar 7,628 a 416,794 Intel 607,342 15,766,598 KLA-Tencor 20,165 1,299,836 Lam Research 19,918 a 1,084,535 Linear Technology 28,337 1,290,750 LSI 64,636 712,289 Microchip Technology 23,926 b 1,070,689 Micron Technology 127,147 a 2,766,719 NVIDIA 73,219 b 1,172,968 Texas Instruments 135,039 5,929,562 Xilinx 32,510 1,492,859 Software & Services—10.1% Accenture, Cl. A 77,806 6,397,209 Adobe Systems 57,360 a 3,434,717 Akamai Technologies 21,323 a 1,006,019 Alliance Data Systems 5,949 a 1,564,171 Autodesk 27,611 a 1,389,662 Automatic Data Processing 59,446 4,803,831 CA 38,926 1,309,860 Citrix Systems 23,210 a 1,468,032 Cognizant Technology Solutions, Cl. A 36,743 a 3,710,308 Computer Sciences 18,152 1,014,334 eBay 142,104 a 7,800,089 Electronic Arts 36,670 a 841,210 Facebook, Cl. A 202,991 a 11,095,488 Fidelity National Information Services 35,107 1,884,544 Fiserv 31,760 a 1,875,428 Google, Cl. A 34,325 a 38,468,371 International Business Machines 124,780 23,404,985 Intuit 34,863 2,660,744 MasterCard, Cl. A 12,637 10,557,708 The Fund 21 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Software & Services (continued) Microsoft 929,076 34,775,315 Oracle 428,767 16,404,625 Paychex 40,308 b 1,835,223 Red Hat 24,001 a 1,345,016 salesforce.com 67,393 a 3,719,420 Symantec 86,002 2,027,927 Teradata 19,863 a 903,568 Total System Services 20,172 671,324 VeriSign 15,902 a 950,622 Visa, Cl. A 62,202 13,851,141 Western Union 65,960 1,137,810 Yahoo! 114,783 a 4,641,825 Technology Hardware & Equipment—6.3% Amphenol, Cl. A 19,057 1,699,503 Apple 110,077 61,765,305 Cisco Systems 653,111 14,662,342 Corning 179,327 3,195,607 EMC 250,748 6,306,312 F5 Networks 9,494 a 862,625 FLIR Systems 18,628 560,703 Harris 12,868 898,315 Hewlett-Packard 236,008 6,603,504 Jabil Circuit 24,327 424,263 Juniper Networks 60,535 a 1,366,275 Motorola Solutions 28,416 1,918,080 NetApp 41,739 b 1,717,142 QUALCOMM 206,405 15,325,571 SanDisk 27,670 1,951,842 Seagate Technology 39,790 2,234,606 TE Connectivity 50,900 2,805,099 Western Digital 25,828 2,166,969 Xerox 144,981 1,764,419 22 Common Stocks (continued) Shares Value ($) Telecommunication Services—2.3% AT&T 643,994 22,642,829 CenturyLink 73,817 2,351,071 Crown Castle International 41,164 a 3,022,673 Frontier Communications 117,263 b 545,273 Verizon Communications 349,701 17,184,307 Windstream Holdings 71,566 b 571,097 Transportation—2.0% C.H. Robinson Worldwide 18,719 1,092,066 CSX 125,198 3,601,946 Delta Air Lines 106,359 2,921,682 Expeditors International of Washington 25,090 1,110,232 FedEx 36,735 5,281,391 Kansas City Southern 13,818 1,711,083 Norfolk Southern 37,507 3,481,775 Ryder System 6,897 508,861 Southwest Airlines 83,804 1,578,867 Union Pacific 56,204 9,442,272 United Parcel Service, Cl. B 87,226 9,165,708 Utilities—2.9% AES 76,718 1,113,178 AGL Resources 14,294 675,106 Ameren 29,373 1,062,128 American Electric Power 59,049 2,759,950 CenterPoint Energy 53,164 1,232,342 CMS Energy 32,486 869,650 Consolidated Edison 36,561 2,021,092 Dominion Resources 70,614 4,568,020 DTE Energy 21,484 1,426,323 Duke Energy 87,014 6,004,836 Edison International 40,643 1,881,771 Entergy 22,179 1,403,265 Exelon 103,865 2,844,862 The Fund 23 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Utilities (continued) FirstEnergy 52,215 1,722,051 Integrys Energy Group 9,923 539,910 NextEra Energy 53,120 4,548,134 NiSource 38,636 1,270,352 Northeast Utilities 39,177 1,660,713 NRG Energy 40,112 1,152,017 ONEOK 25,144 1,563,454 Pepco Holdings 31,659 605,637 PG&E 54,802 2,207,425 Pinnacle West Capital 13,412 709,763 PPL 76,206 2,293,039 Public Service Enterprise Group 63,159 2,023,614 SCANA 17,807 835,683 Sempra Energy 28,256 2,536,259 Southern 108,834 4,474,166 TECO Energy 27,160 b 468,238 Wisconsin Energy 27,057 1,118,536 Xcel Energy 59,925 1,674,305 Total Common Stocks (cost $962,825,299) Principal Short-Term Investments—.1% Amount ($) Value ($) U.S. Treasury Bills; 0.08%, 6/26/14 (cost $1,084,568) 1,085,000 d Other Investment—.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $16,746,890) 16,746,890 e 24 Investment of Cash Collateral for Securities Loaned—.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $6,133,305) 6,133,305 e Total Investments (cost $986,790,062) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan.At December 31, 2013, the value of fund’s securities on loan was $15,654,107 and the value of the collateral held by the fund was $16,024,136 consisting of cash collateral of $6,133,305 and U.S. Government & Agency securities valued at $9,890,831. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Energy 10.2 Banks 2.8 Software & Services 10.1 Food & Staples Retailing 2.3 Pharmaceuticals, Telecommunication Services 2.3 Biotech & Life Sciences 8.7 Household & Personal Products 2.1 Diversified Financials 8.3 Semiconductors & Capital Goods 8.2 Semiconductor Equipment 2.0 Technology Hardware & Equipment 6.3 Transportation 2.0 Food, Beverage & Tobacco 5.2 Consumer Services 1.8 Retailing 4.4 Real Estate 1.8 Health Care Equipment & Services 4.1 Consumer Durables & Apparel 1.4 Media 3.7 Automobiles & Components 1.2 Materials 3.5 Short-Term/Money Market Investments 1.2 Insurance 3.0 Commercial & Professional Services .7 Utilities 2.9 † Based on net assets. See notes to financial statements. The Fund 25 STATEMENT OF FINANCIAL FUTURES December 31, 2013 Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 12/31/2013 ($) Financial Futures Long Standard & Poor’s 500 E-mini 221 20,344,155 March 2014 See notes to financial statements. 26 STATEMENT OF ASSETS AND LIABILITIES December 31, 2013 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $15,654,107)—Note 1(b): Unaffiliated issuers 963,909,867 2,020,199,854 Affiliated issuers 22,880,195 22,880,195 Cash 2,199,123 Dividends and securities lending income receivable 2,735,733 Receivable for futures variation margin—Note 4 77,712 Prepaid expenses and other assets 55,602 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 472,263 Liability for securities on loan—Note 1(b) 6,133,305 Payable for shares of Common Stock redeemed 3,100,567 Accrued expenses 162,424 Net Assets ($) Composition of Net Assets ($): Paid-in capital 999,889,954 Accumulated undistributed investment income—net 8,737 Accumulated net realized gain (loss) on investments (18,177,553 ) Accumulated net unrealized appreciation (depreciation) on investments (including $268,535 net unrealized appreciation on financial futures) 1,056,558,522 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 1,798,537,972 239,741,688 Shares Outstanding 44,034,721 5,863,657 Net Asset Value Per Share ($) See notes to financial statements. The Fund 27 STATEMENT OF OPERATIONS Year Ended December 31, 2013 Investment Income ($): Income: Cash dividends (net of $1,580 foreign taxes withheld at source): Unaffiliated issuers 39,575,642 Affiliated issuers 11,803 Income from securities lending—Note 1(b) 80,058 Interest 502 Total Income Expenses: Management fee—Note 3(a) 4,623,128 Distribution fees—Note 3(b) 540,614 Prospectus and shareholders’ reports 325,818 Directors’ fees and expenses—Note 3(d) 176,159 Professional fees 92,739 Loan commitment fees—Note 2 20,005 Shareholder servicing costs—Note 3(c) 13,143 Interest expense—Note 2 2,363 Miscellaneous 125,052 Total Expenses Less—reduction in expenses due to earnings credits—Note 3(c) (9 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 33,802,234 Net realized gain (loss) on financial futures 5,328,294 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 451,726,568 Net unrealized appreciation (depreciation) on financial futures 289,033 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 28 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2013 2012 Operations ($): Investment income—net 33,748,993 34,469,105 Net realized gain (loss) on investments 39,130,528 16,948,123 Net unrealized appreciation (depreciation) on investments 452,015,601 201,042,581 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (30,524,057 ) (31,531,984 ) Service Shares (3,471,345 ) (3,238,424 ) Net realized gain on investments: Initial Shares (18,648,547 ) (77,220,676 ) Service Shares (2,287,662 ) (8,527,384 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Initial Shares 158,642,208 170,865,184 Service Shares 28,775,193 26,033,937 Dividends reinvested: Initial Shares 49,172,604 108,752,660 Service Shares 5,759,007 11,765,808 Cost of shares redeemed: Initial Shares (367,864,031 ) (343,644,715 ) Service Shares (32,872,847 ) (34,603,925 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,726,704,015 1,655,593,725 End of Period Undistributed investment income—net 8,737 188,369 The Fund 29 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended December 31, 2013 2012 Capital Share Transactions: Initial Shares Shares sold 4,363,041 5,457,760 Shares issued for dividends reinvested 1,363,714 3,454,350 Shares redeemed (10,077,013 ) (10,985,766 ) Net Increase (Decrease) in Shares Outstanding ) ) Service Shares Shares sold 803,289 835,289 Shares issued for dividends reinvested 159,629 373,230 Shares redeemed (903,281 ) (1,103,497 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 30 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Year Ended December 31, Initial Shares 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 31.86 29.48 29.67 26.31 22.98 Investment Operations: Investment income—net a .66 .63 .54 .48 .48 Net realized and unrealized gain (loss) on investments 9.39 3.95 .02 3.37 4.85 Total from Investment Operations 10.05 4.58 .56 3.85 5.33 Distributions: Dividends from investment income—net (.68 ) (.64 ) (.55 ) (.49 ) (.48 ) Dividends from net realized gain on investments (.39 ) (1.56 ) (.20 ) — (1.52 ) Total Distributions (1.07 ) (2.20 ) (.75 ) (.49 ) (2.00 ) Net asset value, end of period 40.84 31.86 29.48 29.67 26.31 Total Return (%) 32.02 15.74 1.88 14.84 26.33 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .29 .28 .27 .27 .29 Ratio of net expenses to average net assets .29 .28 .27 .27 .29 Ratio of net investment income to average net assets 1.82 2.02 1.81 1.78 2.12 Portfolio Turnover Rate 3.76 3.13 3.27 4.46 5.42 Net Assets, end of period ($ x 1,000) 1,798,538 1,541,577 1,487,417 1,635,095 1,593,165 a Based on average shares outstanding at each month end. See notes to financial statements. The Fund 31 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Service Shares 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 31.90 29.51 29.70 26.34 23.00 Investment Operations: Investment income—net a .57 .56 .47 .41 .43 Net realized and unrealized gain (loss) on investments 9.40 3.96 .02 3.38 4.85 Total from Investment Operations 9.97 4.52 .49 3.79 5.28 Distributions: Dividends from investment income—net (.59 ) (.57 ) (.48 ) (.43 ) (.42 ) Dividends from net realized gain on investments (.39 ) (1.56 ) (.20 ) — (1.52 ) Total Distributions (.98 ) (2.13 ) (.68 ) (.43 ) (1.94 ) Net asset value, end of period 40.89 31.90 29.51 29.70 26.34 Total Return (%) 31.71 15.47 1.62 14.54 26.05 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .54 .53 .52 .52 .54 Ratio of net expenses to average net assets .54 .53 .52 .52 .54 Ratio of net investment income to average net assets 1.57 1.78 1.56 1.53 1.86 Portfolio Turnover Rate 3.76 3.13 3.27 4.46 5.42 Net Assets, end of period ($ x 1,000) 239,742 185,127 168,177 168,782 150,369 a Based on average shares outstanding at each month end. See notes to financial statements. 32 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Stock Index Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company, that is intended to be a funding vehicle for variable annuity contracts and variable life insurance policies to be offered by the separate accounts of life insurance companies.The fund’s investment objective is to match the total return of the Standard and Poor’s 500 ® Composite Stock Price Index. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Mellon Capital Management Corporation (“Mellon Capital”), an indirect wholly-owned subsidiary of BNY Mellon, serves as the fund’s index manager. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold without a sales charge.The fund is authorized to issue 400 million shares of $.001 par value Common Stock in each of the following classes of shares: Initial shares (250 million shares authorized) and Service shares (150 million shares authorized). Initial shares are subject to a Shareholder Services Plan fee and Service shares are subject to a Distribution Plan fee. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan, Shareholder Services Plan, and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 34 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the fund’s Board of Directors (the “Board”). These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of December 31, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 2,015,654,841 — — Equity Securities— Foreign Common Stocks † 3,460,435 — — 36 Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) (continued) Investments in Securities (continued): Mutual Funds 22,880,195 — — U.S. Treasury — 1,084,578 — Financial Futures †† 268,535 — — † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. At December 31, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner,The Bank of NewYork Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) the borrower and the collateral. At December 31, 2013, the value of securities on loan was $15,654,107, as disclosed in the Statement of Assets and Liabilities.The value of related collateral exceeded the value of securities on loan. See the Statement of Investments for collateral information. During the period ended December 31, 2013,The Bank of New York Mellon earned $20,865 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended December 31, 2013 were as follows: Affiliated Investment Value Value Net Company 12/31/2012 ($) Purchases ($) Sales ($) 12/31/2013($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 20,880,219 189,570,705 193,704,034 16,746,890 .8 Dreyfus Institutional Cash Advantage Fund 13,336,773 93,219,163 100,422,631 6,133,305 .3 Total 282,789,868 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid on a quarterly basis. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the 38 best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended December 31, 2013, the fund did not incur any interest or penalties. Each tax year in the four-year period ended December 31, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2013, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $3,896,670, undistributed capital gains $20,020,908 and unrealized appreciation $1,014,463,391. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2013 and December 31, 2012 were as follows: ordinary income $37,754,271 and $36,613,092, and long-term capital gains $17,177,340 and $83,905,376, respectively. During the period ended December 31, 2013, as a result of permanent book to tax differences, primarily due to the tax treatment for dividend reclassification, the fund increased accumulated undistributed investment income-net by $66,777 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) to October 9, 2013, the unsecured credit facility with Citibank, N.A. was $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended December 31, 2013 was approximately $208,800 with a related weighted average annualized interest rate of 1.13%. NOTE 3—Management Fee, Index-Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with Dreyfus, the management fee is computed at the annual rate of .245% of the value of the fund’s average daily net assets and is payable monthly. Pursuant to the Agreement, the fund’s custody fee is included in the management fee. Dreyfus has agreed to pay Mellon Capital a monthly index-management fee at the annual rate of .07% of the value of the fund’s average daily net assets. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2013, Service shares were charged $540,614 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Initial shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of its average daily net assets for certain allocated expenses with 40 respect to servicing and/or maintaining Initial shares’ shareholder accounts. During the period ended December 31, 2013, Initial shares were charged $11,264 pursuant to the Shareholders Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended December 31, 2013, the fund was charged $1,322 for transfer agency services and $84 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $9. The fund compensated The Bank of New York Mellon under a cash management agreement that was in effect until September 30, 2013 for performing certain cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2013, the fund was charged $29 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended December 31, 2013, the fund was charged $9,093 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $416,663, Distribution Plan fees $50,010, Shareholder Services Plan fees $3,075, Chief Compliance Officer fees $2,299 and transfer agency fees $216. The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended December 31, 2013, amounted to $69,859,642 and $239,313,373, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended December 31, 2013 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at December 31, 2013 are set forth in the Statement of Financial Futures. 42 The following summarizes the average market value of derivatives outstanding during the period ended December 31, 2013: Average Market Value ($) Equity financial futures 18,794,757 At December 31, 2013, the cost of investments for federal income tax purposes was $1,028,616,658; accordingly, accumulated net unrealized appreciation on investments was $1,014,463,391, consisting of $1,097,689,895 gross unrealized appreciation and $83,226,504 gross unrealized depreciation. NOTE 5—Pending Legal Matters: The fund and many other entities have been named as defendants in numerous pending litigations as a result of their participation in the leveraged buyout transaction (“LBO”) of the Tribune Company (“Tribune”).The cases allege that Tribune took on billions of dollars of debt in the LBO to purchase its own stock from shareholders at $34 per share.The LBO was closed in a two-step transaction with shares being repurchased by Tribune in a tender offer in June 2007 and in a go-private merger in December 2007. In 2008, approximately one year after the LBO was concluded,Tribune filed for bankruptcy protection under Chapter 11. Thereafter, in approximately June 2011, certain Tribune creditors filed dozens of complaints in various courts throughout the country alleging that the payments made to shareholders in the LBO were “fraudulent conveyances” under state and/or federal law, and that the shareholders must return the payments they received for their shares to satisfy the plaintiffs’ unpaid claims. These cases have been consolidated for coordinated pre-trial proceedings in a multi-district litigation in the United States District Court for the Southern District of New York titled In re Tribune Company Fraudulent Conveyance Litigation (S.D.N.Y. Nos. 11-md-2296 and 12-mc-2296 (RJS) (“Tribune The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) MDL”)). On March 27, 2013, the Tribune MDL was reassigned from Judge William H. Pauley to Judge Richard J. Sullivan. No explanation was given for the reassignment. In addition, there was a case pending in United States Bankruptcy Court for the District of Delaware brought by the Unsecured Creditors Committee of the Tribune Company that has since been transferred to the Tribune MDL (formerly The Official Committee of Unsecured Creditors of Tribune Co. v. FitzSimons, et al. , Bankr. D. Del. Adv. Pro. No. 10-54010 (KJC)) (“ FitzSimons case”).The case was originally filed on November 1, 2010. In a Fourth Amended Complaint filed in November 2012, among other claims, the Creditors Committee sought recovery under the Bankruptcy Code for alleged “fraudulent conveyances” from more than 5,000 Tribune shareholders (“Shareholder Defendants”), including the fund, and a defendants’ class of all shareholders who tendered their Tribune stock in the LBO and received cash in exchange.There were 35 other counts in the Fourth Amended Complaint that did not relate to claims against Shareholder Defendants, but instead were brought against parties directly involved in approval or execution of the leveraged buyout. On January 10, 2013, pursuant to the Tribune bankruptcy plan, Mark S. Kirchner, as Litigation Trustee for the Tribune Litigation Trust, became the successor plaintiff to the Creditors Committee in this case. The case is now proceeding as: Mark S. Kirchner, as LitigationTrustee for the Tribune Litigation Trust v. FitzSimons, et al. , S.D.N.Y. No. 12-cv-2652 (RJS). On August 1, 2013, the plaintiff filed a Fifth Amended Complaint with the Court.The Fifth Amended Complaint contains more detailed allegations regarding the steps Tribune took in consideration and execution of the LBO, but does not change the legal basis for the claim previously alleged against the Shareholder Defendants. On November 6, 2012, a motion to dismiss was filed in the Tribune MDL. Oral argument on the motion to dismiss was held on May 23, 2013. On September 23, 2013, Judge Sullivan granted the motion to dismiss on standing grounds, after rejecting defendants’ preemption 44 arguments. By granting the motion, Judge Sullivan dismissed nearly 50 cases in the Tribune MDL, including all cases with Deutsche Bank Trust Company Americas or William A. Niese as the lead plaintiff.The fund was a defendant in at least one of the dismissed cases.The motion had no effect on the FitzSimons case, which had been stayed. On September 30, 2013, plaintiffs appealed the motion to dismiss decision to the U.S. Court of Appeals for the Second Circuit. On October 28, 2013, certain defendants cross-appealed from Judge Sullivan’s decision, seeking review of the arguments that Judge Sullivan rejected in his decision. Briefing on the appeal and cross appeal is scheduled for completion in April 2014. On November 11, 2013, Judge Sullivan entered Master Case Order No. 4 in the Tribune MDL. Master Case Order No. 4 addressed numerous procedural and administrative tasks for the cases that remain in theTribune MDL, including the FitzSimons case. Under Master Case Order No. 4, the parties – through their executive committees and liaison counsel – are to attempt to negotiate a protocol for motions to dismiss and other procedural issues. If the parties are unable to come to agreement on some or all of these issues, they will submit their proposals to the Court and the Court will enter an order on how the FitzSimons case will proceed. As of January 30, 2014, no answers to the Fifth Amended Complaint in the FitzSimons case may be filed at this time, and no briefing schedule for any further motions has been set. At this stage in the proceedings, it is not possible to assess with any reasonable certainty the probable outcomes of the pending litigations. Consequently, at this time, management is unable to estimate the possible loss that may result. The Fund 45 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Stock Index Fund, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Stock Index Fund, Inc., including the statements of investments and financial futures, as of December 31, 2013, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2013 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Stock Index Fund, Inc., at December 31, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York February 12, 2014 46 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby reports 100% of the ordinary dividends paid during the fiscal year ended December 31, 2013 as qualifying for the corporate dividends received deduction. Shareholders will receive notification in early 2014 of the percentage applicable to the preparation of their 2013 income tax returns.Also, the fund hereby reports $.0709 per share as a short-term capital gain distribution and $.3240 per share as a long-term capital gain distribution paid on March 28, 2013. The Fund 47 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (70) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (70) Board Member (2006) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 56 ————— David P. Feldman (74) Board Member (1996) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • BBH Mutual Funds Group (4 registered mutual funds), Director (1992-present) No. of Portfolios for which Board Member Serves: 42 ————— Ehud Houminer (73) Board Member (1993) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 66 48 Lynn Martin (74) Board Member (2012) Principal Occupation During Past 5Years: • President of The Martin Hall Group LLC, a human resources consulting firm (2005-2012) Other Public Company Board Memberships During Past 5Years: • AT&T Inc., a telecommunications company, Director (1999-2012) • Ryder System, Inc., a supply chain and transportation management company, Director (1993-2012) • The Proctor & Gamble Co., a consumer products company, Director (1994-2009) • Constellation Energy Group Inc., Director (2003-2009) No. of Portfolios for which Board Member Serves: 42 ————— Robin A. Melvin (50) Board Member (2012) Principal Occupation During Past 5Years: • Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: 90 ————— Dr. Martin Peretz (74) Board Member (2006) Principal Occupation During Past 5Years: • Editor-in-Chief Emeritus of The New Republic Magazine (2010-2011) (previously, Editor-in-Chief, 1974-2010) • Director of TheStreet.com, a financial information service on the web (1996-2010) No. of Portfolios for which Board Member Serves: 42 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166. Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. James F. Henry, Emeritus Board Member Rosalind G. Jacobs, Emeritus Board Member Dr. Paul A. Marks, Emeritus Board Member Philip L.Toia, Emeritus Board Member The Fund 49 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 68 investment companies (comprised of 141 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since February 1988. JOHN PAK, Chief Legal Officer since March 2013. Chief Legal Officer of the Manager and Associate General Counsel and Managing Director of BNY Mellon since August 2012; from March 2005 to July 2012, Managing Director of Deutsche Bank, Deputy Global Head of Deutsche Asset Management Legal and Regional Head of Deutsche Asset Management Americas Legal. He is an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since August 2012. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. She is 51 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. She is 58 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 61 years old and has been an employee of the Manager since May 1986. 50 JEFF PRUSNOFSKY, Vice President and Assistant Secretary since September 2003. Senior Managing Counsel of BNY Mellon, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since September 2003. Director – Mutual Fund Accounting of the Manager, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2007. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since September 2003. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (69 investment companies, comprised of 166 portfolios). He is 56 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010, AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 64 investment companies (comprised of 161 portfolios) managed by the Manager. He is 41 years old and has been an employee of the Distributor since October 2011. The Fund 51 NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that David P. Feldman, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). David P. Feldman is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $30,857 in 2012 and $31,594 in 2013. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $ 9,508 in 2012 and $9,508 in 2013. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $ -0- in 2012 and $-0- in 2013. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $3,334 in 2012 and $3,841in 2013. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held, and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $-0- in 2012 and $-0- in 2013. (d) All Other Fees. The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $9 in 2012 and $9 in 2013. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $200,000 in 2012 and $-0- in 2013. (e)(1) Audit Committee Pre-Approval Policies and Procedures. The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees. The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to
